Citation Nr: 0700212	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  02-14 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased (compensable) rating for a 
deviated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1949 to 
November 1952.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Hartford, Connecticut Regional Office 
(RO).

In January 2005, the Board denied the veteran's claim for an 
increased rating for a deviated nasal septum.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  By Order dated in August 2005, the Court 
granted a Joint Motion for Remand, vacated the January 2005 
Board decision, and remanded the case for compliance with the 
terms of the joint motion.  In February 2006, the Board 
remanded this matter for further development.


FINDING OF FACT

The veteran's service-connected deviated nasal septum is 
productive of neither 50 percent obstruction of the nasal 
passage on both sides nor complete obstruction on one side.


CONCLUSION OF LAW

The criteria for a compensable disability rating for deviated 
nasal septum have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6502 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, the initial RO adjudication in May 2001 took 
place prior to the VCAA's enactment.  However, VA satisfied 
its duty to notify by means of a March 2004 letter from the 
AOJ to the veteran, which informed him of what evidence was 
required to substantiate his claim and of his and the VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit any relevant evidence and/or information 
in his possession to the AOJ. 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board provided 
the veteran with notice on these elements in a letter dated 
in May 2006.

After VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, a VA compensation examination, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

II.  Increased Rating

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's deviated nasal septum is rated as non-
compensable under Diagnostic Code 6502.  Under this code, a 
maximum rating of 10 percent is assigned for traumatic nasal 
septum deviation with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97.  In every instance where the schedule does 
not provide otherwise, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2006).

In connection with the veteran's current claim for increase, 
the record evidence contains a November 1999 VA treatment 
record that indicates the veteran complained of mild nasal 
congestion without sinus drainage.  On examination, there was 
right septal deviation, with no drainage or turbinate 
hypertrophy.  A November 2000 VA treatment record indicates 
that the veteran had vague complaints of sinus congestion, 
had a possible history of sinus congestion, had a chronic 
cold for the prior couple of months, and felt mildly 
congested.

A December 2000 VA outpatient examination indicates that 
although the veteran continued to complained of chronic nasal 
congestion and sinus problems, he denied infection, 
sinusitis, or purulent discharge.  He had no dyspnea at rest 
or on exertion, and he was on Beclomethasone nasal spray with 
some improvement of the symptoms.  He denied any headaches, 
pain, fevers, chills, or difficulty with speaking.  Moreover, 
the results of the examination revealed that the turbineates 
were normal.  There was no hypertrophy; the sinuses were non-
tender; the oropharynx was clear; and the thyroid was not 
palpable.  There was regular sinus rhythm.  The sinus x-rays 
were normal, with no evidence of infection.  There was a mild 
right septal deviation.  According to the examiner, the 
examination was unremarkable for any pathology, and there was 
no evidence that the condition had worsened in the last 40 
years since the 1954 surgery.

Upon VA examination in March 2003, the veteran complained of 
difficulty breathing through the nose, and constant sniffling 
at night.  He denied any purulent discharge or shortness of 
breath at rest.  He used Beclomethasone nasal spray twice 
daily.  He did not have any speech impairment.  He denied 
chronic or recurrent sinusitis.  He denied any allergies.  
The physical examination revealed no tenderness over the 
maxillary or frontal sinuses, but mucosal erythema and edema 
of both nostrils were detected.  The turbinate of the left 
nostril was enlarged and caused narrowing of the left 
nostril.  The assessment was of nasal obstruction secondary 
to hypertrophy of the turbinates in the left nostril.

When the veteran was examined by VA in August 2005, the 
veteran had decreased patency in the right and left nasal 
passages, no convincing evidence of any mucoperiosteal 
thickening involving the maxillary or frontal sinuses, and no 
bone thickening to suggest chronic sinusitis.  The examiner 
noted that the veteran presented with chronic symptoms of 
rhinitis, which were refractory to antihistamines and nasal 
sprays, with mild functional limitations.  

Notwithstanding these earlier findings, specifically those 
contained in the March 2003 VA examination report, it is 
evident from the most recent VA examination in April 2006 
that the veteran showed about a 25 percent obstruction of the 
right concha/passage with note of an enlarged inferior 
turbinate.  Indeed, the VA examiner in 2006 found that the 
veteran's left nasal passage is essentially patent (i.e., no 
significant obstruction), and that the veteran showed no 
significant septal deviation.  Thus, based on these recent 
clinical findings, a compensable rating under either 
Diagnostic Code 6502 or 6522 (allergic rhinitis) cannot be 
assigned due to the lack of medical evidence showing that the 
veteran currently suffers either 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.

Lastly, the record evidence does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
deviated nasal septum so as to warrant assignment of an 
increased rating on an extra-schedular basis.  There is no 
showing that the disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), necessitated frequent periods 
of hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence these factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an increased (compensable) rating for a 
deviated nasal septum is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


